DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3- 9 are pending in this application.

Drawings 

The drawings are objected to because Figure 2B contains multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 9, are rejected under 35 U.S.C. 103(a) as being unpatentable over by Huang US CN105711091 A English Translation as provided by EPO Patent Translate (Herein after Huang) in view of Li WO 2016058091A1 (herein after Li).

Regarding claim 3, Huang discloses a method for manufacturing an orthopedic insole (paragraph 0004), the method comprising: modelling an insole 3D model with a specific geometry paragraph 0004, 0018, 0019, 0028 and 0040 – 3D modeling being the provided in the applicants Specification as the method of modeling the insole, formed by a rigid layer 3D model (paragraph 0018) and a soft layer 3D model superimposed (paragraph 0018), the soft layer 3D model has a variable thickness defined between an upper surface with a curvature and a lower surface with another curvature (paragraph 0040); flattening the lower surface of the soft layer 3D model (paragraph 0004, 0018, 0019, 0028 and 0040– the software treatment being 3D modelling). 

However, Huang is silent to a software treatment making the lower surface completely flat and maintaining the variable thickness between the upper surface and the lower surface, obtaining a flattened soft layer 3D model; obtaining a flattened soft layer , correspondent to the flattened soft layer 3D model, manufactured in a soft material by milling or additive manufacturing technique; and bending and curving the flattened soft layer by superimposing said flattened soft layer on a rigid layer correspondent to the rigid layer 3D model and joining together, obtaining a insole with a geometry identical to the geometry of the insole 3D model.  

Li discloses a software treatment (paragraph 0076-0079 and 0082, 0083, 0156, 0171), making the lower surface completely flat and maintaining the variable thickness between the upper surface and the lower surface (paragraph 0034 and Figures 10A and 10B), obtaining a flattened soft layer 3D model (Figures 10A and 10B); obtaining a flattened soft layer (paragraph 0034 and Figures 10A and 10B), correspondent to the flattened soft layer 3D model (Figures 10A and 10B), manufactured in a soft material by milling or additive manufacturing techniques (paragraphs 0003 and  0004); and bending and curving the flattened soft layer by superimposing said flattened soft layer on a rigid layer correspondent to the rigid layer 3D model and joining together (paragraph 0012, as seen in Figures 10A and 10B), obtaining a insole with a geometry identical to the geometry of the insole 3D model (Figures 10A and 10B).  

Huang is analogous art to the claimed invention as it relates to methods of making a 3D insole; and, Li is analogous art to the claimed invention in that it provides a method of making an insole by way of 3D printing.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the method of making the 3D insole of Huang, with the 3D printing method as taught by Li, in order to form a layered insole that can be modified as needed to each wearer through a process of using selected data specific to an end user and CAD design software to make a customized insole. The substitution of the manufacturing method would be a simple substitution for improvements of one known process for another to obtain predictable results, an ability to create an insole in an expedited manner that can be tailored and adapted to the wearers need.

Regarding claim 4, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the flattening is performed maintaining unchanged the relative distance between points of the lower surface of the soft layer 3D model (paragraph 0012, 0072, 00776-0080 and 0082, 0083 of Li).  
Regarding claim 5, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment (0083, 0105 and 0107 of LI) uses mathematical models based on finite element and graph theories (paragraph 0110 of LI).
Regarding claim 6, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment uses iterative methods based on the resolution of non-linear systems with multiple unknowns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that uses iterative methods based on the resolution of non-linear systems with multiple unknowns.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.


Regarding claim 7, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment includes defining the position of each of the points of the lower surface of the soft layer 3D model as an unknown, and defining the restrictions associated with the known distances between the points as equations to be solved.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that can define the position of each of the points of the lower surface of the soft layer 3D model as an unknown, and defines the restrictions associated with the known distances between the points as equations to be solved.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.

Regarding claim 8, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the equations to be solved are solved using techniques for the resolution of non-linear systems of equations implemented by conjugate-gradient resolution techniques.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that can define the equations to be solved being solved using techniques for the resolution of non-linear systems of equations implemented by conjugate-gradient resolution techniques.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.


Regarding claim 9, the modified a method for manufacturing an orthopedic insole of the combined 
references discloses an orthopedic insole (paragraph 0003 and 0005 of Li).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732